APPEAL from the judgment of a Justice of the Peace. Pro. narr. in assumpsit against a stake-holder for a sum of money deposited in his hands on a horse-race.
The evidence was, that the race was made up and run in the State of Maryland, and the bet made there. It was conflicting as to the result of the race.
One of the witnesses admitted on cross examination, that he had a small wager on the result of the race, and he was objected to as having a disqualifying interest; but the court decided that he was not disqualified; the interest being in the question, and not in the result of the suit.
That horse-racing was prohibited by the laws of this State, or betting on horse-racing; but this must be taken in reference to the jurisdiction of the State. The law will not lend its aid in execution of any contract which is contrary to law, or against public policy, or good morals. Any bet therefore on a horse-race, instituted and run in this State, would be *Page 309 
illegal and void; but this court cannot regard a horse-race as illegal which is run in the State of Maryland, where racing is not prohibited; neither can we regard a bet made on such a race as unlawful, here or there. Neither the race, nor the bet, is immoral in itself; nor is it prohibited by our act of assembly, which does not reach the case. If, therefore, the race in reference to which the bet was made, was run in Maryland, and the appointed judges of the race have decided it against the plaintiff, he cannot recover back from the stakeholder the money placed in his hands. Whether their decision was right or wrong is not open for discussion, as they are the chosen judges of this question.
                                            Verdict for the defendant.